Citation Nr: 1749583	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 14-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1988 to October 1994.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.  

REMAND

Pursuant to 38 C.F.R. § 20.1304(c) (2017), any pertinent evidence submitted to the Board after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral. See also 38 C.F.R. §§ 19.31, 19.37.

In November 2013, the RO issued a Statement of the Case continuing the denial of the Veteran's claim of entitlement to a TDIU. The Veteran submitted a timely VA Form 9 later in November 2013. Subsequently, the Veteran underwent a VA examination of his service-connected left wrist disability with paralysis. See May 2014 Compensation and Pension Examination Note. The Veteran also underwent VA examinations of his service-connected somatic symptom disorder and scars in February 2017. See February 2017 Compensation and Pension Examination Notes. Most recently, in October 2017, the Veteran underwent another VA examination of his service-connected left wrist disability with paralysis. See October 2017 Compensation and Pension Report. However, the record reveals that the RO has not issued a Supplemental Statement of the Case (SSOC) readjudicating the issue in light of any of these additional examinations. Moreover, the record does not reflect that the Veteran has waived AOJ consideration of this pertinent evidence. 

Therefore, on remand, the RO must readjudicate the claim of entitlement to a TDIU with consideration of the pertinent evidence received since the issuance of the November 2013 SOC, including, but not limited to, the October 2017 and May 2014 VA examinations and updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Review all evidence received since the most recent adjudication, including, but not limited to, the October 2017 and May 2014 VA examinations and updated treatment records.

2. Thereafter, readjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.
 
No action is required of the Veteran until he is notified by VA. However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190. His failure to help procure treatment records, for example, may impact the determination made. His failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2017). The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This appeal must be afforded prompt treatment. The law indeed requires 





(CONTINUED ON NEXT PAGE)
that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014). This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017). 

